                 Case 2:19-cr-00062-JAM Document 75 Filed 08/03/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ANDREA JORDAN
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:19-cr-062 JAM
12
                     Plaintiff,
13
     vs.                                                 STIPULATION AND [PROPOSED] ORDER
14                                                       CONTINUING STATUS CONFERENCE
     CARRIE ALAINE MARKIS, and                           AND EXCLUDING TIME UNDER THE
15                                                       SPEEDY TRIAL ACT
     ANDREA MICHELLE JORDAN,
16
                     Defendants.                         Date:      August 4, 2020
17                                                       Time:       9:15 a.m.
                                                         Court:      Hon. John A. Mendez
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney Paul
23
     Hemesath, Attorney Kelly Babineau on behalf of and Attorney Todd Leras on behalf of
24
     Defendant Andrea Jordan, stipulate as follows:
25
            1.    This matter is presently set for status conference on August 4, 2020. This matter has
26

27                been pending as national, state, and local events have unfolded related to the potential
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00062-JAM Document 75 Filed 08/03/20 Page 2 of 5


 1           spread of COVID-19. Federal and state authorities have issued increasingly
 2
             restrictive directives to slow the spread of the virus. Defendants Markis and Jordan
 3
             therefore requests to continue this matter to October 20, 2020.
 4
          2. On March 18, 2020, Chief United States District Judge Kimberly J. Mueller issued
 5

 6           General Order 612, restricting access to the federal courthouses within the Eastern

 7           District of California until May 1, 2020. On April 17, 2020, the Court issued General
 8
             Order 617 to extend the courthouse restrictions until June 1, 2020.
 9
          3. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
10
             33-20 ordering all California residents to shelter in place unless their services are
11

12           needed to perform work in critical infrastructure functions.

13        4. Defense counsel, heeding the Governor’s order, have curtailed in-person client
14
             meetings. Any in-person meeting involves a risk of spreading COVID-19, which is
15
             classified as a highly infectious virus by the Centers for Disease Control. That risk
16
             includes the danger of an asymptomatic carrier unwittingly spreading COVID-19.
17

18        5. Given the circumstances related to the threat posed by COVID-19, defense counsel

19           need additional time to discovery and discuss potential defenses with their clients.
20
             The continuance is requested by defense counsel to reduce the risk of spreading
21
             COVID-19. The continuance further allows preparation to occur at a time when the
22
             threat of COVID-19 subsides. Defense counsel intend to continue legal research and
23

24           defense investigation during the intervening period.

25        6. Based on the above-stated facts, Defendants Markis and Jordan request that the Court
26
             find that the ends of justice served by continuing the case as requested outweigh the
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00062-JAM Document 75 Filed 08/03/20 Page 3 of 5


 1              best interest of the public and the Defendants in a trial within the time prescribed by
 2
                the Speedy Trial Act.
 3
            7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 4
                seq., within which trial must commence, the time period of August 4, 2020 to October
 5

 6              20, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and

 7              (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
 8
                at Defendants’ request on the basis that the ends of justice served by taking such
 9
                action outweigh the best interest of the public and the Defendants in a speedy trial.
10
            8. Nothing in this stipulation and order shall preclude a finding that other provisions of
11

12              the Speedy Trial Act dictate that additional time periods are excludable from the

13              period within which a trial must commence.
14
            Assistant U.S. Attorney Paul Hemesath and Attorney Kelly Babineau have reviewed this
15
     proposed order and authorized Todd Leras via email to sign it.
16

17
     DATED: July 31, 2020                                 MCGREGOR W. SCOTT
18                                                        United States Attorney

19                                                        By      /s/ Todd D. Leras for
                                                                  PAUL HEMESATH
20
                                                                  Assistant United States Attorney
21
     DATED: July 31, 2020
22                                                By      /s/ Todd D. Leras for
                                                                 KELLY BABINEAU
23
                                                                 Attorney for Defendant
24                                                               CARRIE MARKIS

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
             Case 2:19-cr-00062-JAM Document 75 Filed 08/03/20 Page 4 of 5


 1   DATED: July 31, 2020
                                        By    /s/ Todd D. Leras
 2
                                                     TODD D. LERAS
 3                                                   Attorney for Defendant
                                                     ANDREA JORDAN
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:19-cr-00062-JAM Document 75 Filed 08/03/20 Page 5 of 5


 1                                                 ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference hearing in this matter scheduled for August 4, 2020, is
 4
     vacated. A new status conference is scheduled for October 20, 2020, at 9:15 a.m. The Court
 5

 6   further finds, based on the representations of the parties, that the ends of justice served by

 7   granting the continuance outweigh the best interests of the public and the defendants in a speedy
 8
     trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and
 9
     Local Code T-4, to allow necessary attorney preparation taking into consideration the exercise of
10
     due diligence for the period from August 4, 2020, up to and including October 20, 2020.
11

12          IT IS SO ORDERED.

13

14
     DATED: July 31, 2020
15

16
                                                            /s/ John A. Mendez
17
                                                        HONORABLE JOHN A. MENDEZ
18                                                      UNITED STATES DISTRICT COURT

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
